                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ANGELA B.,                                 )
                                           )
                           Plaintiff,      )
                                           )
                        v.                 )              Case No. 1:19-cv-00044-TWP-MJD
                                           )
ANDREW M. SAUL, Commissioner of the Social )
Security Administration,                   )
                                           )
                           Defendant.      )

                    ENTRY ON MOTION FOR AUTHORIZATION OF
                   ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)

       This matter is before the Court on Plaintiff Angela B's. Motion for Attorney Fees pursuant

to 42 U.S.C. § 406(b) ("Fee Petition") (Filing No. 24). In 2015, Angela B. applied for Social

Security Disability Insurance Benefits. Her disability benefits application was initially denied and

denied again on reconsideration. On February 21, 2018, an Administrative Law Judge denied

Angela B.'s disability benefits application. The Appeals Council denied Angela B.'s request for

review on November 9, 2018. Angela B. then requested judicial review of the Commissioner's

decision on January 7, 2019 (Filing No. 1). On March 26, 2020, this Court ordered that the case

be remanded for further administrative proceedings (Filing No. 18). Final Judgment was entered

the same day (Filing No. 19). Based on the successful appeal in this Court, the parties stipulated

to an award of attorney's fees under the Equal Access to Justice Act, 28 U.S.C. § 2412, and the

Court awarded $4,040.00 in EAJA fees (Filing No. 23).

       Following this Court's Order remanding the case, the Appeals Council vacated the final

decision of the Commissioner and remanded the matter to an Administrative Law Judge for

another hearing. Following a second hearing, the Administrative Law Judge issued a decision,
finding Angela B. disabled since her alleged onset date of March 28, 2015. Angela B.'s counsel,

Michael G. Myers, then filed the Fee Petition pursuant to 42 U.S.C. § 406(b)(1)(A) (Filing No.

24). For the following reasons, counsel's Fee Petition is granted.

                                         I.   DISCUSSION

       In cases involving a claim for Social Security Disability Insurance Benefits, 42 U.S.C. §

406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant . . . who was
       represented before the court by an attorney, the court may determine and allow as
       part of its judgment a reasonable fee for such representation, not in excess of 25
       percent of the total of the past-due benefits to which the claimant is entitled by
       reason of such judgment . . . .

Angela B. received a favorable judgment from the Court and was represented by an attorney before

this Court, so § 406(b)(1)(A) applies.

       Mr. Myers, Angela B.'s counsel, seeks compensation for 21.25 hours of attorney time at a

rate of $1,293.89 per hour for a total fee request of $27,495.15. This amount equals twenty-five

percent of the total past-due benefits owed to Angela B.. (Filing No. 24-2 at 1.) In Gisbrecht v.

Barnhart, 535 U.S. 789 (2002), the United States Supreme Court emphasized that under §

406(b)(1)(A), a court may permit an attorney to receive a maximum of twenty-five percent of the

past-due benefits when the attorney fees are awarded from, not in addition to, those back benefits.

In this matter, the attorney fees are being requested from Angela B.'s back benefits. The

Commissioner asserts that, while § 406(b)(1)(A) allows attorney fees up to twenty-five percent of

the past due benefits, Mr. Myers' requested $1,293.89 per hour rate appears to be a windfall.

       However, the Commissioner and Mr. Myers agree that an hourly rate may go above the

typical $400.00 to $600.00 range when the matter has been handled efficiently. See Derek H. v.

Berryhill, 2019 WL 2341377, at *2 (S.D. Ind. June 3, 2019) (awarding a fee that resulted in an




                                                2
hourly rate of $1,274.51 and noting other cases awarding fees resulting in hourly rates between

$1,045.00 and $2,908.00). The Commissioner points to two cases in which the court highlighted

the attorney's efficiency. In those two cases, the attorneys had expended 5.1 and 11.3 hours of

work on their cases. The Commissioner argues that Mr. Myers' 21.25 hours of work falls outside

the 5.1 to 11.3 hour window, showing that "[t]his case does not involve a very high degree of

efficiency." (Filing No. 25 at 3.)

       Nevertheless, after reviewing the supporting documents, the Court finds that the amount of

attorney fees requested is reasonable. Mr. Myers has provided reference to several cases from

within the Seventh Circuit with approved fees in excess of a $400.00 to $600.00 hourly rate.

Furthermore, Mr. Myers presented citations to multiple cases in which courts have awarded higher

hourly rates by comparing the size of the record against the number of hours expended. In this

case, Mr. Myers' ability to review the record of more than five hundred pages during his 21.25

hours when compared to similar cases in which the attorneys spent between forty and sixty-two

hours on similar-sized records demonstrates Mr. Myers' productivity. An hourly rate of $1,293.89

is higher than the generally expected range in the Seventh Circuit, but it is supported by Mr. Myers'

efficient work.

       Importantly, Angela B. entered into a contingency fee arrangement with counsel in which

she agreed to pay his counsel 25% of all past-due benefits awarded to her by the Social Security

Administration. (Filing No. 24-3). She informs the Court that she "thought the 25% contingency

fee was reasonable then and I still believes that it is reasonable upon completion of my case".

(Filing No. 26-1). The contingency fee agreement is a perfectly legal fee agreement, and the

Commissioner does not argue otherwise. Under these circumstances, as recognized by my

colleague in the ND Illinois, "the court does not see any reason to upend that agreement post




                                                 3
facto. Counsel should be compensated pursuant to the formula that was negotiated at the outset of

counsel's agreement to represent Claimant in this case in federal court as long as the fee is

reasonable". See David D. v. Saul 2020 WL 6747008.

       Finally, the Commissioner explained that Mr. Myers will likely receive $6,000.00 in §

406(a) fees no matter what the Court orders regarding his Fee Petition. However, in Culbertson

v. Berryhill, the Court emphasized the difference "between agency representation in § 406(a) and

court representation in § 406(b), [which] contains separate caps on fees for each type of

representation, and authorizes two pools of withheld benefits." 139 S. Ct. 517, 523 (U.S. 2019).

Mr. Myers is within his right to request separate fees for each category of representation. Still, in

this matter, Mr. Myers is requesting fees based solely upon § 406(b)(1)(A).

                                      II.   CONCLUSION

       For the forgoing reasons, the Court GRANTS counsel's Fee Petition pursuant to 42 U.S.C.

§ 406(b)(1)(A) (Filing No. 24). The Court finds that under the circumstances here, 21.25 hours of

attorney time at a rate of $1,293.89 per hour for a total fee of $27,495.15 is reasonable. Counsel

shall return directly to Angela B. the $4,040.00 fee previously awarded under the Equal Access to

Justice Act (“EAJA”).

       SO ORDERED.

Date: 6/21/2021




                                                 4
DISTRIBUTION:

Michael G. Myers
mgmyers10@sbcglobal.net

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE
julian.wierenga@usdoj.gov

Lu Han
SOCIAL SECURITY ADMINISTRATION
lu.han@ssa.gov




                                  5
